            Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 1 of 9                                FILED
                                                                                               2019 Feb-20 PM 02:55
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JOSHUA M. SMITH,                              )
                                              )
       PLAINTIFF,                             )
                                              )
v.                                            )      CIVIL ACTION NO:
                                              )      2:19-cv-00034-SGC
BMW FINANCIAL SERVICES                        )
N.A., LLC                                     )
                                              )
       DEFENDANT.                             )


                  PLAINTIFF’S FIRST AMENDED COMPLAINT


       COMES NOW the Plaintiff, Joshua M. Smith, and for his Complaint

against the Defendant states the following:

                                           PARTIES1

       1.      The Plaintiff, Joshua Smith (“Smith”) is a resident and citizen of the

               state of Alabama, Jefferson County, and is over the age of twenty-one

               (21) years.

       2.      The Defendant, BMW Financial Services N.A., LLC (“BMW

               Financial”), is a foreign limited liability company formed under the laws
1
 Plaintiff believes another entity was also involved in the wrongful repossession of Plaintiff’s
car. At this time, Plaintiff does not know the name of this entity. Plaintiff intends to amend his
Complaint to add this entity along with additional claims once the name of this entity has been
ascertained.

                                          Page 1 of 9
     Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 2 of 9




        of the State of Delaware and having a principal place of business in the

        State of New Jersey and was, in all respects and at all times relevant

        herein, doing business in the state of Alabama, and is registered to do

        business in Alabama. BMW Financial Services NA, LLC is a private

        limited liability company operating as a wholly-owned subsidiary of

        BMW of North America, LLC. BMW of North America, LLC is a

        private Delaware limited liability company operating as a wholly-owned

        subsidiary of BMW (US) Holding Corp. BMW (US) Holding Corp. is

        a Delaware corporation operating as a wholly-owned subsidiary of

        BMW AG. BMW AG is a German corporation iwth a principal place of

        business located in Munich, Germany.

                    JURISDICTION AND VENUE

3.      This Court has diversity jurisdiction under § 1332 since the parties are

        diverse and the amount at stake exceeds $75,000.00. Venue is proper in

        that the Defendant transacted business here, and the Plaintiff resides

        here.

                     FACTUAL ALLEGATIONS

4.      On or about December 21, 2013, Plaintiff purchased a 2011 BMW

        750i (“the Vehicle”) from non-party Sai Imports and


                               Page 2 of 9
     Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 3 of 9




        contemporaneously executed a financing and security agreement on

        the Vehicle with Defendant BMW Financial.

5.      On or about May 31, 2018, after Plaintiff had missed some payments,

        Plaintiff contacted Defendant BMW Financial regarding bringing his

        account current.

6.      Defendant BMW Financial’s agent stated that Plaintiff needed to pay

        $1,949.10 to bring the account current. The Defendant’s agent also

        stated that if the account was brought current, then the Vehicle would

        not be repossessed.

7.      On May 31, 2018, Plaintiff paid $1,949.10 pursuant to the agreement

        with the BMW Financial agent.

8.      Despite making this agreed upon payment in order to bring the

        account current and avoid repossession, on or about May 31, 2018, the

        Vehicle was repossessed by Defendant BMW Financial.

9.      Upon information and belief, the repossession was conducted by a

        third-party contracted with Defendant BMW Financial (“The

        Repossession Company”).

10.     At the time of the repossession, the Vehicle was located at Plaintiff’s

        residence and Plaintiff’s parents were at the residence along with co-


                               Page 3 of 9
  Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 4 of 9




      workers of the Plaintiff’s mother.

11.   Plaintiff’s mother heard The Repossession Company arrive at her

      house and went outside to meet The Repossession Company.

12.   Plaintiff’s mother objected to The Repossession Company’s taking the

      car and asked the agent to leave the premises.

13.   The agent for The Repossession Company did not leave and continued

      with the repossession even though Defendant BMW Financial and

      The Repossession Company had lost any present right to the car by

      trespassing and by breaching the peace.

14.   Plaintiff’s mother and the co-workers initially wanted to block The

      Repossession Company agent from leaving but decided to let him

      leave out of fear they would be breaking the law.

15.   The Vehicle was towed off and placed with a third-party pending

      auction.

16.   On July 31, 2018, before The Vehicle was auctioned off, Plaintiff paid

      Defendant BMW Financial the amount of $15,493.46 to gain back

      possession and clear title to The Vehicle.

17.   Upon regaining possession of The Vehicle, Plaintiff observed that The

      Vehicle had been damaged while in the possession of Defendant


                             Page 4 of 9
  Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 5 of 9




      BMW Financial and The Repossession Company.

18.   In addition, the Plaintiff suffered embarrassment, anxiety, mental

      distress, and other physical and mental damages due to the actions of

      Defendant BMW Financial and The Repossession Company.

                    COUNT ONE
        NEGLIGENCE CLAIM AGAINST DEFENDANT

19.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

20.   The Defendant was under a duty to not to take possession cars that were

      not in default, to not trespass, to not breach the peace, and to not to

      damage cars in its possession.

21.   The Defendant breached that duty.

22.   As a proximate cause of Defendant’s negligence, the Plaintiff was

      deprived of the Vehicle and has suffered embarrassment, anxiety, mental

      distress, property damage and other physical and mental damages.

                   COUNT TWO
       WANTONNESS CLAIM AGAINST DEFENDANT

23.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

24.   Defendant, with reckless disregard of the natural or probable


                                Page 5 of 9
  Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 6 of 9




      consequences of its actions, acted in a manner that resulted in the

      unlawful repossession of the Vehicle.

25.   Defendant knew, or should have known, that its actions would likely or

      probably result in injuries such as those sustained by Plaintiff.

26.   As a proximate cause of Defendant’s wantonness, the Plaintiff has been

      deprived of the Vehicle and has suffered embarrassment, anxiety,

      property damage, mental distress, and other physical and mental

      damages.



                   COUNT THREE
        CONVERSION CLAIM AGAINST DEFENDANT

27.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

28.   The Defendant did not have a present and immediate right of possession

      of the Vehicle at the time of repossession.

29.   Without the Plaintiff’s consent, the Defendant intentionally deprived the

      Plaintiff of his rightful possession of the Vehicle.

30.   At all times relevant hereto, the Defendant acted with malice,

      recklessness, and total and deliberate disregard for the contractual and

      personal rights of the Plaintiff.

                                Page 6 of 9
    Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 7 of 9




  31.   As a result of the Defendant’s conduct, the Plaintiff has been deprived

        of the Vehicle and has suffered embarrassment, property damage,

        anxiety, mental distress, and other physical and mental damages.

                     COUNT FOUR
VIOLATION OF U.C.C. AGAINST DEFENDANT BMW FINANCIAL

  32.   The Plaintiff adopts the averments and allegations of all the above

        paragraphs hereinbefore as if fully set forth herein.

  33.   Defendant improperly repossessed the Vehicle without a present right to

        take such action.

  34.   This conduct violates Alabama Code § 7-9A-101, et seq.

  35.   As a result of this violation, the Plaintiff has been deprived of the

        Vehicle and has suffered extreme embarrassment, shame, anxiety,

        property damage and metal distress, and other physical and mental

        damages.

                    COUNT FIVE
BREACH OF CONTRACT AGAINST DEFENDANT BMW FINANCIAL

  36.   The Plaintiff adopts the averments and allegations of all the above

        paragraphs hereinbefore as if fully set forth herein.

  37.   Plaintiff and Defendant BMW Financial entered into a contract that

        provided for the financing of the Vehicle.


                                Page 7 of 9
        Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 8 of 9




      38.   Defendant BMW Financial breached that contract when it wrongfully

            repossessed the Vehicle.

      39.   As a result of the breach of contract, Plaintiff suffered damage.

                   AMOUNT OF DAMAGES DEMANDED

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendants as follows:

      40.   Compensatory and punitive damages against the Defendant;

      41.   Remedies available against Defendant under Alabama Code § 7-9A-

            101, et seq., and any other statutory damages under the UCC; and

      42.   Such other and further relief that this Court deems necessary, just and

            proper.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.


                                                    /S/ W. WHITNEY SEALS
                                                    W. WHITNEY SEALS
                                                    Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com
                                                    /S/ JOHN C. HUBBARD
                                                    JOHN C. HUBBARD
                                                    Attorney for Plaintiff

                                   Page 8 of 9
         Case 2:19-cv-00034-RDP Document 8 Filed 02/20/19 Page 9 of 9




OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
(205) 378-8121
jch@jchubbardlaw.com

                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 20th day of February, 2019, the foregoing is
electronically filed with the Clerk of the Court using the CM/ECF system. The
CM/ECF system will send notification of such filing to the following:

Christopher A. Bottcher, Esq.
T. Dylan Reeves, Esq.
McGlinchey Stafford, PLLC
505 North 20th Street, Suite 800
Birmingham, AL 35203
(205) 725-6400
(205) 623-0810 (facsimile)

      and I hereby certified that I have mailed the foregoing document by U.S.
Mail, postage prepaid, to the following:

      NONE.

                                        /S/ W. WHITNEY SEALS
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff




                                     Page 9 of 9
